AFFIRM; and Opinion File December 17, 2013.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00244-CR

                       REGINALD FITZGERALD BROWN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F06-85756-L

                                MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Fillmore
                                  Opinion by Justice FitzGerald

       Reginald Fitzgerald Brown appeals from the adjudication of his guilt for sexual assault of

a child. The trial court assessed punishment at ten years’ imprisonment. On appeal, appellant’s

attorney filed a brief in which she concludes the appeal is wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to

file a pro se response, but he did not file a pro se response.
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                     /Kerry P. FitzGerald/
                                                     KERRY P. FITZGERALD
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

130244F.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


REGINALD FITZGERALD BROWN,                        Appeal from the Criminal District Court
Appellant                                         No. 5 of Dallas County, Texas (Tr.Ct.No.
                                                  F06-85756-L).
No. 05-13-00244-CR       V.                       Opinion delivered by Justice FitzGerald,
                                                  Justices Lang and Fillmore participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered December 17, 2013.



                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            -3-